The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Taryn A. Elliott (Registration No. 66,984) on May 24, 2022.  This allowance action responds the Applicant's amendments and remarks dated 4/28/22. 

EXAMINER’S AMENDMENT
The Claims filed by the Applicant on 4/28/22 are amended as follows:

1. 	(Currently Amended) A method comprising:
receiving, by a mobile device in communication with one or more vehicle sensors of a first vehicle, data to automatically identify the first vehicle and data to automatically identify a driver of the first vehicle;
retrieving, based on the data identifying the driver of the first vehicle, driver information;
retrieving, based on the data identifying the first vehicle, first vehicle information;
determining driving trip information for a driving trip associated with the driver and the first vehicle, wherein the driving trip information is determined based on previously-stored driving pattern data and indicates a destination comprising a first parking location for parking the vehicle during the driving trip;
transmitting, to a server and via a network, a request for insurance coverage for the driving trip, the request comprising the driver information, the first vehicle information, and the driving trip information;
receiving, from the server and via the network, one or more insurance offers, wherein each of the one or more insurance offers comprises an alternate parking location for parking the first vehicle during the driving trip and an insurance cost savings for parking the first vehicle at the alternate parking location, instead of the first parking location, during the driving trip;
displaying, on a display associated with the mobile device, a first insurance offer, from among the received one or more insurance offers, including at least the alternate parking location and the insurance cost savings for parking the first vehicle at the alternate parking location; and
transmitting a message to the server indicating that the first insurance offer is accepted based on detecting via at least one sensor in the mobile device or via the one or more vehicle sensors that the first vehicle has parked at the alternate parking location.

2.	(Previously Presented) The method of claim 1, wherein receiving the data to automatically identify the driver of the first vehicle comprises:
receiving, from the one or more vehicle sensors of the first vehicle, at least one of driver seat positioning data and driver mirror positioning data.

3.	((Previously Presented) The method of claim 1, wherein the driving trip information for the driving trip is further determined based on one or more user inputs.

4.	((Previously Presented) The method of claim 1, wherein the previously-stored driving pattern data is associated with at least one of the first vehicle or the driver, or the driving trip information for the driving trip.

5.	(Previously Presented) The method of claim 1, wherein the message indicating that the first insurance offer is accepted is further based on an input at the mobile device.

6.	((Previously Presented) The method of claim 1, wherein the message indicating that the first insurance offer is accepted is further based on a pre-configured authorization for automatic offer acceptance.

7.	(Cancelled)

8.	(Original) The method of claim 1, further comprising:
identifying a second vehicle associated with the driver; and
retrieving second vehicle information associated with the second vehicle, wherein the request for the insurance coverage further comprises the second vehicle information,
wherein receiving the one or more insurance offers comprises receiving a second insurance offer comprising the first parking location and an insurance cost savings for parking the second vehicle, instead of the first vehicle, at the first parking location during the driving trip, and
wherein the method further comprises displaying, on the display, the second insurance offer.

9.	((Previously Presented) The method of claim 1, further comprising:
receiving, by the mobile device, a user request for a specific type of usage-based insurance coverage for the driving trip, wherein the request for the insurance coverage further comprises the specific type of usage-based insurance coverage,
wherein the one or more offers received from the server is calculated based on the specific type of usage-based insurance coverage, and
wherein the specific type of usage-based insurance coverage comprises at least one of a time-related usage-based insurance coverage, a per-mile usage-based insurance coverage, a per-trip usage-based insurance coverage, a time of day usage-based insurance coverage, route-related usage-based insurance coverage, traffic-related usage-based insurance coverage, or a weather-related usage-based insurance coverage.

10.	(Currently Amended) A server comprising one or more processors and non-transient memory storing computer-readable instructions configured to:
receive a request for insurance coverage for a driving trip associated with a driver of a first vehicle, the request received via a network by the server from a mobile device in communication with one or more vehicle sensors of the first vehicle, the request comprising driver information associated with the driver, first vehicle information associated with the first vehicle, and driving trip information associated with the driving trip, the driver information obtained based on data retrieved from the one or more vehicle sensors to automatically identify the driver of the first vehicle, the first vehicle information obtained based on data retrieved from the one or more vehicle sensors to automatically identify the first vehicle, the driving trip information determined based on previously-stored driving pattern data;
determine, from the driving trip information, a destination, wherein the destination comprises a first parking location for parking the first vehicle during the driving trip;
calculate a first insurance cost for parking the first vehicle at the first parking location during the driving trip;
identify an alternate parking location for parking the first vehicle during the driving trip;
calculate an alternate insurance cost for parking the first vehicle at the alternate parking location during the driving trip;
determine, based on the first insurance cost and the alternate insurance cost, an insurance cost savings corresponding to parking the first vehicle at the alternate parking location, instead of the first parking location, during the driving trip;
transmit, to the mobile device, a first insurance offer comprising the alternate parking location and the insurance cost savings; and
receive a message from the mobile device indicating that the first insurance offer is accepted, the message generated based on a detection via at least one sensor in the mobile device or via the one or more vehicle sensors that the first vehicle has parked at the alternate parking location.

11.	(Original) The server of claim 10, wherein the computer-readable instructions are further configured to:
calculate the first insurance cost using a first usage-based parameter corresponding to a first insurance rate for parking the first vehicle;
calculate a second insurance cost using a second usage-based parameter corresponding to a second insurance rate for parking a second vehicle, wherein the first usage-based parameter and the second usage-based parameter are associated with an insurance policy covering the driver when the driver is responsible for parking the first vehicle or the second vehicle; and
transmit, to the mobile device, a second insurance offer comprising the first parking location and an insurance cost savings corresponding to parking the second vehicle, instead of the first vehicle at the first parking location during the driving trip.

12.	(Original) The server of claim 10, wherein the computer-readable instructions are further configured to:
calculate the first insurance cost for parking the first vehicle based on a first usage-based parameter indicating a first insurance rate for parking the first vehicle for a predetermined period of time.

13.	(Original) The server of claim 10, wherein the request for the insurance coverage further comprises a user-selected type of usage-based insurance coverage to apply to the driving trip, and
wherein the computer-readable instructions are further configured to:
determine a usage-based parameter associated with the user-selected type of usage-based insurance coverage and the first vehicle; and
calculate the first insurance cost for parking the first vehicle based on an insurance rate associated with the determined usage-based parameter.

14.	((Previously Presented) The server of claim 13, wherein the user-selected type of usage-based insurance coverage comprises at least one of a per-minute usage-based insurance coverage, a per-hour usage-based insurance coverage, a per-day usage-based insurance coverage, or a per-week usage-based insurance coverage.

15.	(Original) The server of claim 10, wherein the request for the insurance coverage further comprises a user-selected type of usage-based insurance coverage to apply to the driving trip, and
wherein the computer-readable instructions are further configured to:
determine, from the driving trip information, a starting point of the driving trip;
determine a usage-based parameter associated with the user-selected type of usage-based insurance coverage; and
calculate a second insurance cost for driving the first vehicle, during the driving trip, from the starting point to the destination, wherein the second insurance cost is calculated based on an insurance rate associated with the determined usage-based parameter.

16.	((Previously Presented) The server of claim 15, wherein the user-selected type of usage-based insurance coverage comprises at least one of a per-mile usage-based insurance coverage, a per-trip usage-based insurance coverage, a time of day usage-based insurance coverage, route-related usage-based insurance coverage, traffic-related usage-based insurance coverage, or a weather-related usage-based insurance coverage.

17.	(Currently Amended) A system, comprising:
a mobile device in communication with one or more vehicle sensors of a first vehicle, wherein the mobile device comprises a display, one or more first processors, and first non-transient memory storing first computer-readable instructions; and
a server comprising one or more second processors, and second non-transient memory storing second computer-readable instructions,
wherein the first computer-readable instructions of the mobile device are configured to:
receive, from the one or more sensors of a first vehicle, data to automatically identify the first vehicle and data to automatically identify a driver of the first vehicle;
retrieve, based on the data identifying the driver of the first vehicle, driver information;
retrieve, based on the data identifying the first vehicle, first vehicle information;
determine driving trip information for a driving trip associated with the driver and the first vehicle, the driving trip information determined based on previously-stored driving pattern data;
transmit, to the server and via a network, a request for insurance coverage for the driving trip, the request comprising the driver information, the first vehicle information, and the driving trip information;
receive, from the server and via the network, one or more insurance offers; and
display, on the display, the one or more insurance offers, 
wherein the second computer-readable instructions of the server are configured to:
receive, from the mobile device and via the network, the request for the insurance coverage for the driving trip, the request comprising the driver information, the first vehicle information, and the driving trip information;
determine, from the driving trip information, a destination, wherein the destination comprises a first parking location for parking the first vehicle during the driving trip;
calculate a first insurance cost for parking the first vehicle at the first parking location during the driving trip;
identify an alternate parking location for parking the first vehicle during the driving trip;
calculate an alternate insurance cost for parking the first vehicle at the alternate parking location during the driving trip;
determine, based on the first insurance cost and the alternate insurance cost, an insurance cost savings corresponding to parking the first vehicle at the alternate parking location, instead of the first parking location, during the driving trip;
transmit, to the mobile device, a first insurance offer comprising the alternate parking location and the insurance cost savings; and
receive a message from the mobile device indicating that the first insurance offer is accepted, the message generated based on a detection via at least one sensor in the mobile device or via the one or more vehicle sensors that the first vehicle has parked at the alternate parking location.

18.	(Original) The system of claim 17, wherein the first computer-readable instructions are further configured to:
identify a second vehicle associated with the driver; and
retrieve second vehicle information associated with the second vehicle, wherein the request for the insurance coverage further comprises the second vehicle information; and
wherein the second computer-readable instructions are further configured to:
calculate a second insurance cost for parking the second vehicle at the first parking location during the driving trip;
determine, based on the first insurance cost and the second insurance cost, a second insurance cost savings corresponding to parking the second vehicle, instead of the first vehicle, at the first parking location during the driving trip; and
transmit, to the mobile device, a second insurance offer comprising the first parking location and the second insurance cost savings corresponding to parking the second vehicle, instead of the first vehicle, at the first parking location during the driving trip.

19.	(Currently Amended) The system of claim 17, wherein the previously-stored driving pattern data is associated with at least one of the first vehicle or the driver.

20.	(Original) The system of claim 17, wherein the first computer-readable instructions are further configured to:
receive a user request for a specific type of usage-based insurance coverage for the driving trip, wherein the request for the insurance coverage further comprises the specific type of usage-based insurance coverage, and
wherein the second computer-readable instructions are further configured to calculate the first insurance offer based on the specific type of usage-based insurance coverage.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Double Patenting
The Double Patenting Rejection set forth in the prior Office Action is withdrawn.  The Applicant filed a terminal disclaimer approved on 4/28/2022.

Claim Objections
The Claim Objections set forth in the prior Office Action are withdrawn.  The Applicant filed an amended Specification on 5/10/16.

Claim Rejections 35 U.S.C. 101
The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims as recommended by the Examiner to overcome the 101 rejection.

The claims recite:
"receive, from the one or more sensors of a first vehicle, data to automatically identify the first vehicle and data to automatically identify a driver of the first vehicle;
retrieve, based on the data identifying the first vehicle, first vehicle information;
determine driving trip information for a driving trip associated with the driver and the first vehicle, the driving trip information determined based on previously-stored driving pattern data; …
determine, from the driving trip information, a destination, wherein the destination comprises a first parking location for parking the first vehicle during the driving trip;

and,
"receiving, from the server and via the network, one or more insurance offers, wherein each of the one or more insurance offers comprises an alternate parking location for parking the first vehicle during the driving trip and an insurance cost savings for parking the first vehicle at the alternate parking location, instead of the first parking location, during the driving trip;
displaying, on a display associated with the mobile device, a first insurance offer, from among the received one or more insurance offers, including at least the alternate parking location and the insurance cost savings for parking the first vehicle at the alternate parking location; and
	transmitting a message to the server indicating that the first insurance offer is accepted based on detecting via at least one sensor in the mobile device or via the one or more vehicle sensors that the first vehicle has parked at the alternate parking location".

The Examiner asserts automatically determining a driver using sensing technology to then determine the driver's normal driving trip information including a parking location and then determining acceptance of an insurance offer including an alternate parking location not by a user action but rather by "transmitting a message to the server indicating that the first insurance offer is accepted based on detecting via at least one sensor in the mobile device or via the one or more vehicle sensors that the first vehicle has parked at the alternate parking location" requires the meaningful integration of sensing technology (e.g., recognition and positioning sensors) to achieve an automated solution and therefore comprises a Practical Application.

Claim Rejections 35 U.S.C. 103
The Claim Rejections under 35 U.S.C. 103 were withdrawn in a prior Office Action. Below is a summary of some of the prior art reviewed:  

U.S. Patent Application Publication No. 2015/0187013 entitled “System and Method for Determining Driver Signatures” by inventor Isaac D. Adams filed on December 31, 2013 (hereafter, Adams) teaches in Par [0081], "FIG. 14A shows an example configuration for determining a driver signature based on telematics data. As shown in FIG. 14, a driver is situated in the vehicle 140. The vehicle 140 includes an electronic seat adjustment unit 1415 and a radio 1420. The driver of the vehicle 140 also has a mobile device 1410. In this embodiment, the mobile device 1410 includes an app that enables it to operate as the telematics device. … The mobile device 1410 receives seat position information, route information, radio station information, and other telematics data from the vehicle 140. The mobile device 1410 may communicate this information to a telematics collection server, such as the DCU 110. … As shown in FIG. 14A, the seat position information is compared with the expected seat position and it is determined that this is indicative of Driver A. The mobile device 1410 recording the information is determined to be indicative of Driver A. The route driven by vehicle 140 is indicative of Driver A. The use of radio 1420 is determined to be indicative of driver A. While in this example, each factor is indicative of driver A, in other examples, the seat position may be indicative of a Driver C and radio station may be indicative of a Driver B, by way of example. The DPU 170 may use a multivariate analysis to identify the driver of the vehicle 140 for a particular trip based on this received telematics information. Additionally, if all of the insured drivers are registered with the system 100, and if vehicle usage shows extended driving periods, not accounted for by the data transmitted by the mobile devices (e.g. 1410), the system 100 may determine the use is by an unregistered driver. In the example shown in FIG. 14A, the DPU 170 determines the driver to be driver A".

U.S. Patent Application Publication No. 2007/0282638 entitled “Route Based Method for Determining Cost of Automobile Insurance" by inventor Martin Surovy filed on June 4, 2006 (hereafter, Surovy ) teaches in Par [0011], "In accordance with the present invention, there is disclosed a method of determining cost of automobile insurance based upon safety characteristics of road segments making up routes expected to be followed on trips the insured vehicle and driver have made or are expected to make over the time period the insurance contract is in force. The method is comprised of: steps of identifying trips insured driver and vehicle have made or are expected to make over the time the insurance contract is in force based on the information provided by the insured; steps of selecting routes likely to be followed on the said identified trip; steps of determining probabilities the driver will follow the said selected routes; steps of dividing selected routes into uniform road segments and classifying the said road segments based on an actuarial road safety classification; steps of consolidating the road segments' classifications and the corresponding route probabilities to determining trip specific insurance cost; steps of determining trip non-specific insurance cost; steps of consolidating trip specific and non-specific insurance costs to produce a final insurance cost”.

U.S. Patent Application Publication No. 2017/0279957 entitled “Transportation-Related Mobile Device Context inferences" by inventor Dan Abramson effectively filed on April 1, 2014 teaches: in Par [1170], "At 6710, a first set of navigational operations (e.g., directions, instructions, etc.) can be identified/received, such as between an origin and a destination. … In certain implementations, the referenced set of operations can include those that have been performed (e.g., with at least a defined frequency) by a user associated with the alternative set of navigational operations (such as those referenced at 6720). Additionally, in certain implementations the referenced set of navigational operations can be those that have been performed (e.g., with at least a defined frequency) by one or more users. Additionally, in certain implementations the first set of navigational operations can include a set of navigational operations previously traveled by a user associated with a device"; AND, in Par [1171], "At 6720, an alternative set of navigational operations can be determined and/or received. In certain implementations, such an alternative set of navigational operations (e.g., between the origin and the destination) that is likely to be more efficient (for example, more time efficient, more distance efficient, more energy efficient, more safe, more efficient with respect to one or more usage fees, more attractive, be associated with more points of interest, and/or more familiar) (e.g., at a certain point in time) than the first set of navigational operations (such as those identified/received at 6710) can be determined. Moreover, in certain implementations the alternative set of navigational operations can be determined based on one or more additional/other criteria (e.g., in addition to/instead of efficiency). For example, such alternative set of navigational operations can be determined based on safety (e.g., the usual route is icy/wet/unsafe), legality (e.g., a certain road is presently closed or has a temporarily lower speed limit, a certain turn cannot be made at certain hours/the present time, etc.)"; AND, in Par [1173], "At 6740, one or more of the one or more operations included in the alternative set of navigational operations that deviate from the first set of navigational operations (such as are identified at 6730) can be provided (e.g., via one or more interfaces). In certain implementations, information pertaining to and/or otherwise reflecting a determination that the alternative set of navigational operations is likely to be more efficient than the first set of navigational operations can be provided”.

U.S. Patent Publication No. 2011/0161116 entitled “System and Method for Geocoded Insurance Processing using Mobile Devices” by inventor David F. Peak filed on April 5, 2010 (hereafter, Peak) teaches a mobile device application to, “access risk score information in order to identify a safe route or to assess the relative risk associated with multiple route options” and to “find the relative danger of parking in one parking lot over another parking lot. Embodiments allow users to request specific loss risk score and receive the data in a visual representation such as a map or a map overlay”.

WIPO Publication No. 2010/062899 entitled “Dynamic Insurance Customization and Option” by inventor Fred Callopy filed on November 24, 2009 teaches ”information related to where vehicle 202 has been historically parked overnight and/or during the day can be gathered to determine whether vehicle 202 is parked in a neighborhood that has high theft and/or vandalism rates”, and, “the gathered data can be historical information, current information, and/or predicted information”, and “data gathering can be continuous, at predefined intervals, or at random intervals”, and, “a change to an insurance premium and/or an insurance coverage is prepared” based on parking in a high-risk location.

The Examiner is unable to find Non-Patent Literature remotely associated with the allowable limitations. 

The Examiner is unable to find prior art references that, alone or in combination with motivation to combine, teach the following ordered combination of claim limitations in Claim 1 (and the similar limitations in Claims 10 and 17):

	determining driving trip information for a driving trip associated with the driver and the
first vehicle, wherein the driving trip information is determined based on previously-stored
driving pattern data and indicates a destination comprising a first parking location for parking the
vehicle during the driving trip;
	receiving, from the server and via the network, one or more insurance offers, wherein
each of the one or more insurance offers comprises an alternate parking location for parking the
first vehicle during the driving trip and an insurance cost savings for parking the first vehicle at
the alternate parking location, instead of the first parking location, during the driving trip;
	displaying, on a display associated with the mobile device, a first insurance offer, from
among the received one or more insurance offers, including at least the alternate parking location
and the insurance cost savings for parking the first vehicle at the alternate parking location; and
	transmitting a message to the server indicating that the first insurance offer is accepted based on detecting via at least one sensor in the mobile device or via the one or more vehicle sensors that the first vehicle has parked at the alternate parking location.

The Examiner interprets the alternative insurance offer for a different parking location is automatically accepted by detecting the driver has parked in the suggested alternate location without the driver otherwise proactively selecting acceptance of the offer on a graphical user interface, for example.

For these reasons, the rejection of the claims under 35 U.S.C. 103 is withdrawn. 

Amended Claims 1-6, and 8-20 are Allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is 571-272-0378.  The examiner can normally be reached Mon-Thu, 6:00 a.m. to 10 a.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691